COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  THE STATE OF TEXAS,                            §               No. 08-18-00190-CR

                       State,                    §                 Appeal from the

  v.                                             §          Criminal District Court No. 1

  TIMOTHY WEST,                                  §            of El Paso County, Texas

                        Appellee.                §               (TC# 20180D03392)

                                             §
                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until June 12, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before June 12, 2019.

       IT IS SO ORDERED this 26th day of April, 2019.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.